Fried, J.
(concurring, with whom Lynch, J., joins). I agree with the court’s judgment and with all of its opinion except Part 6. Once we have concluded that “the defendants have not demonstrated that their constitutional rights have been or will be violated” by this scheme, it really does not matter whether we “endorseQ the system as desirable.” Ante at 378. We are not in the business of issuing or withholding such endorsements. Nor need anyone “justify” to us wholly lawful legislative schemes “on policy grounds.” Indeed I can see quite good policy grounds for an arrangement that assures that criminality such as is charged here, which poses no threat of violence and has no obvious victims but still robs the public, will get sufficient prosecutorial attention to deter predators. But my views on that score are of no moment and I would not inject them into the decision of these cases.